Affirmed and Memorandum Opinion filed February 24, 2022.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00868-CR

                      TELAVELL COLEMAN, Appellant
                                        V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 338th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1494344

                         MEMORANDUM OPINION

      Appellant, Telavell Coleman, appeals his capital murder conviction that
resulted in his life-without-parole prison sentence. We affirm.

                  I. FACTUAL AND PROCEDURAL BACKGROUND

      Appellant was charged with the capital felony offense of capital murder for
intentionally causing the death of Herman Browning by shooting him in the course
of also robbing him and others at a Houston Vietnamese restaurant.

      The case went to trial. Before the presentation of evidence, the trial court,
with the assistance of the attorneys picked a jury, and then the State’s attorney
gave his opening statement.     Appellant’s trial counsel lodged various objections
during jury selection and the State’s opening statement and requested a mistrial
during the State’s opening statement. The trial court overruled these objections
and denied the request for mistrial.

      Evidence at trial showed that a 57-year old man, Herman Browning was shot
and killed during a robbery at a Houston Vietnamese restaurant. Witnesses in the
restaurant all testified that two masked men entered the restaurant, that one was
significantly taller than the other, that the shorter man collected money from the
patrons while the taller one pursued the business’s money. Several witnesses
testified that a physical altercation ensued between Browning and the shorter
assailant in connection with Browning’s son’s iPad.

      Most eyewitnesses of the robbery recall two shots being fired. One of the
four video surveillance cameras in the restaurant’s kitchen contained an audio
track, and the audio supported the conclusion that two gunshots were fired within
five seconds of one another.

      Dr. Darshan R. Phatak, the forensic pathologist that performed Browning’s
autopsy testified about his examination and conclusions about Browning’s death.
Phatak testified that Browning was killed by a gunshot wound of the chest. He
testified that his discovery of a copper jacketed projectile in Browning’s shirt, two
wounds, an entrance and exit wound, led to his conclusion that he was struck by
only one gunshot.    Aided by the photographs of Browning’s body, Phatak showed
the jury the bullet’s entrance, exit, and trajectory through Browning’s body from
his back left upper torso, towards the front of his body upward through Browning’s
                                         2
lungs and trachea. Phatak explained how Browning’s lungs would have looked
differently had Browning suffered a heart attack before being shot. Phatak further
explained that the lack of soot, stippling, or a contact abrasion led to his conclusion
that the gun was fired from at least three feet away from Browning, was not a
gunshot fired at point blank range, or a close-range shot in the course of hand to
hand combat. He explained that a wound of the kind shown, with perforations to
Browning’s lungs would have caused Browning to die of oxygen deprivation and
hemoaspiration within five minutes. An officer who investigated the crime scene
testified that the police did not look extensively for a second projectile and said
that a second projectile easily could have been cleaned up in the debris.

      Phatak admitted that he did not know whether Browning was standing up or
lying down when he was shot, but explained how the trajectory was consistent with
Browning lying on his side.

      Video surveillance of the restaurant where Browning was shot showed a
masked man wearing a black leather jacket, long pants and Nike shoes holding a
handgun chase a man through the kitchen from one side to another, then the man
ran back across the kitchen. Moments later on the same video, two loud sounds
that could reasonably be perceived as gunshots are heard between five seconds of
one another.

      The man in the video, Victor Nguyen, testified that he was the owner of the
restaurant, and that the man wearing black Nike shoes with blue shoelaces pursued
him through the kitchen. He testified that he could not exit because a second door
(not seen in the video) was locked. He testified the man ordered him “take me to
the safe” and pushed him back to the register in the dining room area. Nguyen
testified that he opened it for the man who stuffed cash into the pockets of his
jacket. Nguyen testified that he then saw the man who had pursued him into the

                                          3
kitchen shoot Browning in the back on his way out.

      A week after the robbery, appellant was arrested with three other individuals
at a vehicle stop wherein the driver of the vehicle, Enzo Ubadimma, fled from the
police. At the time of his arrest, appellant was wearing black Nike shoes with blue
laces and a prominent white swoosh which another passenger of the vehicle, Telia
Alexander, who knew appellant well, testified that appellant wore all the time. In
the back seat of the vehicle, the police discovered a black revolver, loaded, but
with two chambers empty. Alexander also associated appellant with the black
revolver.   The State’s ballistic expert testified that the projectile found in
Browning’s shirt was fired from the black revolver found in the back of the SUV in
which appellant was found when he was arrested.

      Alexander also stated that she first learned of the shooting at the restaurant
from the news when she was at “Pat’s” house on the night of the robbery. She
testified that later Enzo picked up her and a friend, Dadriana Holmes (the fourth
passenger at the time of the arrest). Alexander testified that appellant reported that
“it was bad, and Little Mexico and a man was struggling” and that Little Mexico
then appellant shot the man. Holmes also testified that appellant reported that “he
shot [Browning] in the back and Little Mexico shot [Browning] in the face.”

      The jury found appellant guilty as charged, and the trial court sentenced
appellant to confinement for life without parole.

 II. DID THE TRIAL COURT ERR IN TELLING PANEL MEMBER NO. 1 HE PROVIDED
           THE “WRONG ANSWER” TO HIS HYPOTHETICAL QUESTION?

      Early in the jury selection process, while the trial judge was orienting the
panel with the basic trial procedures, he selected a potential juror and employed the
Socratic method to educate the panel about the presumption of innocence. The
following exchanged occurred:

                                          4
      [Trial Court:] Okay. That’s the end of the easy questions; they get
      hard now. I’m going to pick on [Panel Member No. 1] since you’re
      first in line. Don’t you love that? With the last name Anderson, I was
      always first in line. I feel your pain.
      [Panel Member No. 1], let’s say hypothetically I need a verdict right
      now on Mr. Coleman’s case, and I’m going to help you out some.
      You’ve got to tell me he is either guilty or not guilty. You can’t
      crawfish and say: Gee, I don’t know, or I haven’t heard the evidence.
      Let’s say you had to pick one or the other hypothetically right now,
      which one would you pick?
      [Panel Member No. 1]: No. 1. Guilty.
      [Trial Court]: Wrong answer. Yeah. I bet you at least half you folks
      came in here thinking to yourself, I wonder what this guy did.
      This exchanged prompted appellant’s trial counsel’s objection, which
immediately followed:

      [Defense Counsel]: Judge, just for the record, I am going to object to
      the Court’s comment that it’s the wrong answer. If that’s his honest
      and true answer, that’s all he’s asked and obligated to do is tell you
      the truth. So if that’s the truth, if he says “guilty,” then we have to
      stand by that.
      So I vehemently object to the Court’s assertion that these jurors have
      to have a, quote, right or wrong answer. I think that’s --
      [Trial Court]: Counselor, are you telling me your client is guilty?
      [Defense Counsel]: Judge, if that’s how he feels.
      [Trial Court]: Okay.
      [Defense Counsel]: I want to hear from these people. I don’t want
      these people in here thinking that they have to give a politically
      correct or a specific answer. He said “guilty.”
      [Trial Court]: Counselor, I got you. Objection is overruled.
      After overruling the objection, the trial court immediately continued to add
further explanation to his point:

      So I bet you a lot of you folks came in here thinking, I wonder what

                                         5
this guy did. It’s kind of human nature to be thinking, what’s he here
for. I wonder what he did. I got an answer for you. Absolutely nothing
until proved otherwise by credible evidence in this court.
So in response to Juror 1’s question, it’s not politically correct, it’s
constitutionally correct; because in this state, in this nation, if you are
charged with a criminal offense, as Mr. Coleman is today, you enjoy
what’s called a presumption of innocence. Right now this man on trial
is presumed to be not guilty. He’s presumed to be innocent unless or
until proven otherwise in the course of this trial.
So right now, I know about this much, as in zero, about this case other
than perhaps what his name might be and what he is charged with.
What I do know for a fact is that this man enjoys a presumption of
innocence throughout the course of this trial unless and until it’s
proven otherwise by credible evidence called a presumption of
innocence.
Now, this is not easy talk, or nice concept, good idea. It’s the
cornerstone of American justice; that in the state, in this nation, if you
are charged with a criminal offense, you enjoy a presumption of
innocence unless and until proven otherwise in the course of the trial.
So I’ve got a tough question for you, and it’s the big question. I’ll tell
you a couple of times in the course of this process and when the case
is finished that the man on trial is presumed innocent unless and until
proven otherwise.
I need your response right now. Is this something you can accept and
abide by, that he enjoys the presumption of innocence unless and until
proven otherwise in the course of this trial? If you cannot do that, just
say: No, Judge, I just think he’s guilty. Let’s just give him a fair trial
and hang him right now. We don’t do that here. It just doesn’t happen.
So if you can’t give Mr. Coleman the constitutional presumption of
innocence, let me know by a show of hands. Anybody, you just can’t
do that?
(No show of hands.)
[Trial Court]: And I know at least half of you walked in here thinking,
wonder what he did? The answer is, again, absolutely nothing until
proved otherwise in the course of the trial, called the presumption of
innocence. That’s state and federal constitutional law; that’s your
rights you’re protecting; that’s my right you’re protecting; his right

                                    6
      you’re protecting in trial today, presumption of innocence.
      In his first issue, appellant complains that the trial court committed a
reversible error in jury selection when it informed Panel Member No. 1 (and the
rest of the panel members) that the answer he gave—in response to the judge’s
hypothetical question—was the “wrong answer” and thus denied appellant the
right to a fair and impartial jury.

      The Sixth Amendment to the United States Constitution guarantees a trial
before an “impartial jury.” U.S. Const. amend. VI. A defendant’s right to a trial
before an impartial jury is ingrained within our fundamental precepts of justice.
Armstrong v. State, 897 S.W.2d 361, 368 (Tex. Crim. App. 1995) (citing Irvin v.
Dowd, 366 U.S. 717, 721, 81 S.Ct. 1639, 6 L.Ed.2d 751 (1961)); see also In re
Murchison, 349 U.S. 133, 136, 75 S.Ct. 623, 99 L.Ed. 942 (1955) (“A fair trial in a
fair tribunal is a basic requirement of due process.”). The voir dire process is
designed to effectuate a defendant’s right to a fair trial by insuring, to the fullest
extent possible, that the jury will be intelligent and impartial. Armstrong, 897
S.W.2d at 368; Drake v. State, 465 S.W.3d 759, 763 (Tex. App.—Houston [14th
Dist.] 2015, no pet.). We have recognized that “[t]he importance in selecting a
jury cannot be overestimated in our judicial system since both the State and
defendant have an interest in assembling a jury free of bias and prejudice.” Drake
v. State, 465 S.W.3d at 763 citing Price v. State, 626 S.W.2d 833, 835 (Tex.
App.—Corpus Christi 1981, no pet.). Therefore, in resolving his first issue, we
must determine whether the trial judge’s actions and remarks cut off the vital flow
of information from the jury to the court in such a way that it prevented appellant
from having a fair and impartial trial. Drake v. State, 465 S.W.3d at 763-64; United
States v. Rowe, 106 F.3d 1226, 1230 (5th Cir. 1997).

      Comparing his case to this court’s Drake opinion and the Fifth Circuit’s

                                          7
opinion in Rowe, appellant contends that like those cases the trial judge’s remarks
to Panel Member No. 1 had a chilling effect on the jury. We accept appellant’s
invitation to compare these cases to the instant case, but we conclude that the
record in this case illustrates an entirely different experience by the panel members
during voir dire.

      In Drake, a panelist came forward stating that his religious beliefs prevented
him from viewing evidence in a child pornography case. Drake v. State, 465
S.W.3d at 761-62. In the course of attempting to rehabilitate the panelist, the court
stated, “So if it grosses you out, then you can take it out on the person in
punishment because it can’t possibly gross you out more than it grossed out that
child. So that’s what my God tells me. . .. If you get on this jury and I order you to
look at something, you will get yourself locked up. So you want to find out what
my God will tell me to do? Let’s test it, Buddy. Let’s test it.” Id. at 762. When the
panelist identified himself as a Jehovah Witness and added it was not his place to
judge anyone else, the trial court stated “Jehovah can visit you in the jail,” and
ordered the baliff to arrest him. Id. The trial judge explained to remaining panel
members her strong desire to empanel a jury that day (so as to avoid starting over
the next day), and stated, “And I’m not playing, and I don’t care if anybody likes it
or not.” Id. at 762-763. We reversed and remanded for a new trial after concluding
that the trial court’s conduct had “intimidated the jury into silence” during the jury
selection process, and “undoubtedly influenced the jury's opinion about the case
before it even began”. Id. at 766.

      In Rowe, the Fifth Circuit reversed a conviction based on exchanges that
occurred between the judge and different venire panelists on the basis that “the trial
court’s actions cut off the vital flow of information from the venire to the court”.
United States v. Rowe, 106 F.3d at 1230. The first incident occurred after one

                                          8
panelist approached the bench and reported that she could not be fair and impartial
because she had family involved in law enforcement. The trial judge responded:

      All right. Put her on February, March and April’s panel to come back.
      And you will be coming back again, and again, and again.... And see
      if you can figure out how to put aside your personal opinions and do
      your duty to your country as a citizen, because this kind of answer
      which is clearly made up for the occasion is not really great. You are
      excused.
Id. at 1128. The Fifth Circuit discerned this was in a manner that it was clear the
other panel members overheard. Id.

      The second incident occurred later when the court asked if any other venire
panel believed whether their relationship with law enforcement would interfere
with their ability to be fair and impartial. Id. One panel member explained her bias
harbored against the defendant’s presumption of innocence was based on her belief
that when “the law enforcement agency has done [enough work] on somebody to
get them here in court, they know what they're talking about.” Id. She preceded
her comment by stating, “I knew I was going to get myself into trouble.”        The
court responded to the entire panel:

      It is appalling, actually, that you would come into a court, and
      presume that people were guilty because they were standing here
      charged with a crime. That’s not our system. And apparently you will
      not, or you cannot follow the instructions of the court, so you’re
      excused. Put her back on the jury panel for February, March and
      April, and perhaps you can take [sic] some remedial constitutional
      inquiries in the meantime. Does anyone else feel that these people are
      guilty, without hearing anything further? Now, I don’t want to scare
      you into not responding. You will not be taken into custody. It is just
      hard, it’s actually hard for me to believe somebody who stands up and
      says that they believe that because someone’s sitting here that they’re
      guilty already.

Id. at 1228-1229.

                                         9
      No hands were subsequently raised even after the court “attempted to undo
the damage” by telling the panel members to raise their hands and give an honest
answers if they were frightened, and promised that they would not be sanctioned.
Id. 1299. Commenting on the panel’s silence, despite the court’s ameliorating
remarks, the Fifth Circuit considered this “not surprising” and stated “we can []
presume that members of the panel are not fools”. Id.

      As we turn to the facts of this case, Drake and Rowe are inapposite
comparisons. Viewed in context with the remainder of his discussion on the
presumption of innocence, the judge chose Panel Member No. 1 for the purposes
of engaging the panel (via Socratic dialogue) to teach the whole panel about
appellant’s right to a presumption of innocence. In stark contrast to the trial judge
in Rowe who condemned the panel members’ inability to apply the presumption of
innocence as “appalling”, the trial judge here stated that even if Panel Member No.
1’s answer was “wrong” it was not uncommon, or something that particularly
distinguished Panel Member No. 1 from the other panel members. (“I bet you at
least half of you folks came in here thinking to yourself, I wonder what this guy
did?”). In this case, Panel Member No. 1 was not punished or sanctioned. Nothing
in the record, like the excused panel member in Rowe who stated she knew she
would get into trouble, suggests that the panel members in this case suddenly
became unable to respond freely and honestly.

      We cannot conclude that anything about the court’s dialogue with Panel
Member No. 1, including its remark that his answer was incorrect, had a chilling
effect on the panel or cut off the vital flow of information from the jury to the court
in such a way that it prevented appellant from having a fair and impartial trial.

      Accordingly, we overrule appellant’s first issue.

                                          10
  III. DID THE TRIAL COURT REVERSIBLY ERR IN REFUSING APPELLANT’S TRIAL
            COUNSEL ADDITIONAL QUESTIONING DURING VOIR DIRE?

      During appellant’s trial counsel’s questioning during jury selection, he
provided a hypothetical example of felony murder, and explained the punishment
range and parole-eligibility law for that crime, and then asked each panel member
individually whether they would be unable to consider the maximum sentence—99
years or life imprisonment—for that crime. Fifteen panel members responded,
“No.” Then he asked whether they could “consider the low end, as little as five
years in prison?” Forty panel members answered, “No.”

      After the trial court excused forty-one venirepersons pursuant to the parties’
agreed strikes, eleven remained of those who had answered “no” to indicate their
inability to consider the minimum range for the lesser included offense. When
appellant’s counsel sought to strike these panel members for cause, the court
interjected: “My thought, Counsel, it was a very broad cross-question. We are
going to clarify briefly, and if they remain true to their original decision, I will
agree with you.” The court then addressed the panel members on the issue:

      [Trial Court]: So my few remaining soldiers out there, we’ve got one
      more topic, and it’s a real sticky topic because, truthfully, lawyers
      don’t get it, judges don’t get it. We ask you to figure it out and give us
      an appropriate decision. It’s on the idea of lesser-included offenses.
      When [sic] talked about charged with the offense of capital murder,
      and if convicted, as charged, it’s life without parole. [Appellant’s trial
      counsel] then at the end talks about the possibility of lesser-included
      offenses. He mentioned two: One was felony murder, which is the,
      essentially, unintentional killing in the process of a felony; and he
      addressed also aggravated robbery, which is armed robbery, or serious
      bodily injury, a threat of death in the course of a robbery. Both of
      those cases are called first degree felonies. They both carry, if
      convicted, a minimum sentence of five years, maximum sentence of
      99 years or life, there’s an optional fine as high as $10,000.
      Let’s talk about that. Five to 99 or life on a case. If we get a lesser
                                         11
included, it will go to the jury to consider the appropriate sentence for
the lesser offense that is not capital murder.
To qualify as a juror, you must say in good faith, I can consider the
full range of punishment on the lesser offense if that’s the issue. Let’s
talk about that.
Five-year minimum, call it 99 years, life maximum. I would suggest
to you that the 5 and the 99, while part of the sentencing range, are the
outliers. They are the highest and the lowest under the appropriate fact
circumstance. We can sit here and create a hundred scenarios,
mentally challenged people, if you’re a party to a crime who’s just the
idiot in the backseat with the bad guys if the front seat, and there are
ways we can probably say, well, couldn’t you do this for us, or that
for us.
My suggestion is this, and you don’t have to comply with it. I’d like
for you to have a tool box of sentencing, if we get there, of lesser
includeds. The tool box is the full range of punishment. If it requires a
minimum sentence, if it’s unique like that, you give it the five-year
sentence. If it needs the life sentence, if it’s unique like that, you give
it the life sentence.
I don’t want a commitment other than, if I hear the appropriate facts,
I’m willing and able to consider the full range of punishment on a
lesser-included offense.
...
So that was pretty much of a one-week law school course in about six
minutes. And what I want you to do is say, I can consider the full
range of punishment if I’m given the unique circumstances, five or
life, but I will not predetermine my potential sentence until I hear the
facts, if we even get there on this case.
What I don’t want to do is I don’t want my conversation with you to
influence your opinion. This has to be your decision whether or not
you can take that full sentencing tool box into that part of the trial, if
we even get there at the end of the trial.
So let’s see who’s left out there. And the question is: If which get to a
lesser included, it will undoubtedly be a first degree felony, five-year
minimum, life maximum. Would you be willing and able to consider
the full range of punishment if you were given a lesser-included
offense to consider as part of this trial? And your response would be,
                                    12
      yes, I can do that; or no, I cannot do that, and whatever you tell me,
      I’m perfectly fine living with.
      Each of the remaining panel members who had initially indicated to
appellant’s trial counsel that they were unable to consider the full range of
punishment for a lesser-included offense changed their answer to indicate that they
could consider the full range. The trial court and the counsel then conferred, where
the following exchanged occurred:

      [Trial Court]: Guys, we have unanimous yes on lesser includeds now.
      Besides the ones we’ve already struck, what else is left to do?
      [Prosecutor]: Nothing else from the State, I don’t believe.
      [Trial Court]: Nothing else from the State.
      [Defense Counsel]: I guess I would ask one more time to put on the
      record who we believe had already been struck for cause.
      [Trial Court]: If you want to run through those 50 numbers, you can.
      They’ve all been appropriately rehabilitated.
      [Defense Counsel]: Well, just so the record is clear on the ones we
      believe have been rehabilitated.
      [Trial Court]: Go ahead.
      [Defense Counsel]: It’s Juror Nos. 16, 18, 22, 27, 31, 33, 34, 39, 40,
      50, and 65.
      [Trial Court]: We did speak with those people after the fact posing a
      broader instruction, and they’ve all rehabilitated themselves that they
      would be able to consider the full range of punishment. I will not
      strike those jurors based upon their final responses.
      Folks, you’ve got your list up there. God, I hate to [sic] it, you’ve got
      ten preemptory challenges. Let’s just do that. We may not get any
      alternates. Let’s do ten challenges right now per side.
      [Defense Counsel]: Okay. Judge, again, just for the record.
      [Trial Court]: Yes, sir.
      [Defense Counsel]: After your rehabilitation, we would request
      additional time to revisit and talk to those jurors individually about
      what their answer was.

                                         13
         [Trial Court]: That will be denied, Counsel.
         [Defense Counsel]: Thank you.
         [Prosecutor]: Thank you, Your Honor.
         In his second issue, appellant claims that trial court erred when it refused his
trial counsel’s request to ask follow-up questions to panel members rehabilitated
by the court on range-of-punishment questions. He contends that this operated to
deny his right to a fair and impartial jury. The State contends that appellant failed
to preserve this issue for review.        We first consider the State’s preservation
contention.

         A trial court abuses its discretion during voir dire if the court prohibits a
proper question about a proper area of inquiry. Fuller v. State, 363 S.W.3d 583,
585 (Tex. Crim. App. 2012) (citing Sells v. State, 121 S.W.3d 748, 755-56 (Tex.
Crim. App. 2003)). “A question is proper if it seeks to discover a juror’s views on
an issue applicable to the case.” Id. (quoting Sells, 121 S.W.3d at 756). To preserve
error regarding the manner of voir dire, the record must reflect a proper,
sufficiently specific, question that the trial court has not allowed venire members to
answer and a ruling on the question. Dhillon v. State, 138 S.W.3d 583, 589 (Tex.
App.—Houston [14th Dist.] 2004, pet. stricken) (concluding a proposed “general
topic for discussion” was insufficient to preserve error regarding the court’s refusal
to permit additional questioning); Tex. R. App. P. 33.1(a)(1)(A). A trial court does
not abuse its discretion, by restricting voir dire in a few limited circumstances,
including when the questions are repetitious or duplicative. See Dinkins, 894
S.W.2d at 345; Guerra v. State, 771 S.W.2d 453, 467 (Tex. Crim. App. 1988);
Thompson v. State, 95 S.W.3d 537, 544 (Tex. App.—Houston [1st Dist.] 2002, no
pet.).

         In the absence of a proper question, appellant has not preserved error on this


                                            14
record. First, we are challenged to find any question proposed.       By asking the
court for nothing more than “additional time to revisit and talk to those jurors
individually about what their answer was” we are not reasonably assured that the
trial court understood what question appellant sought to ask.

      Second, even if appellant’s trial attorney paraphrased a proposed question, it
was not a proper question. A proposed question like “What was your answer to
[the question that we asked you before]?” or “Tell me about your answer to [the
question we asked before]?”, without further explanation, could fairly be construed
as duplicative and repetitious. See Dinkins, 894 S.W.2d at 345; Guerra, 771
S.W.2d at 467; Thompson, 95 S.W.3d at 544.           To be sure, appellant did not
propose to the judge that he wanted to ask the jurors individually why they
changed their answers. Because our record shows nothing more than appellant’s
vague request for additional time to retread ground already covered during voir
dire, the record lacks a proper question that the trial court has not allowed venire
members to answer; the issue was not preserved for our review. See Dhillon v.
State, 138 S.W.3d at 589.

      Accordingly, we overrule the second issue.

  IV. DID THE TRIAL COURT COMMIT ANY REVERSIBLE ERROR IN CONNECTION
           WITH ITS RULINGS ON THE STATE’S OPENING STATEMENT?

      Appellant’s third issue is quartered: the first three parts is a triad of
challenges to the court’s overruling of three similar objections to three similar
arguments made by the State in its opening statement; the fourth part is a challenge
to the trial court’s denial of his request for a mistrial after the court sustained
appellant’s counsel’s fourth objection. Appellant argues that the trial court erred
by overruling three objections and denying a mistrial on the fourth incident.

      The purpose of an opening statement is to communicate to the jury a party’s

                                         15
theory of the case in order to help the jury evaluate the evidence as it is being
presented. Guillory v. State, 397 S.W.3d 864, 868 (Tex. App.—Houston [14th
Dist.] 2013, no pet.). Article 36.01 of the Code of Criminal Procedure provides,
“The State’s attorney shall state to the jury the nature of the accusation and the
facts which are expected to be proved by the State in support thereof.” Tex. Code
of Crim. Pro. art. 36.01(a)(3). A preliminary statement of what the State expects to
prove is proper. Marini v. State, 593 S.W.2d 709, 715 (Tex. Crim. App. 1980).

      The four relevant portions of the record, excerpts from the State’s opening
statement wherein the trial court overruled appellant’s trial counsel’s first three
objections and (after sustaining the fourth) denied appellant’s motion for mistrial,
are provided below:

                            First Overruled Objection

      [Prosecutor]: It was around the holiday season. You will see pictures
      of the inside of that restaurant. You will see that it was decorated with
      Christmas trees, Christmas lights. It was Lang Browning who
      provided those decorations.
      See, New Years, unlike any other holiday on the calendar, is a holiday
      that we celebrate hope, that we put the past behind us, the last year
      behind us, and we celebrate --
      [Defense Counsel]: Judge, I’m going to object to that. That is
      exceeding the scope of opening statement and it is now argument.
      [Trial Court]: Overruled.
      Again, as stated before, the statements by the attorney is [sic] not
      evidence.
                           Second Overruled Objection

      [Prosecutor]: Thank you, Your Honor.
      It’s a unique holiday, one that we celebrate hope. We make
      resolutions. We look forward to the new year.
      But it wasn’t just New Year’s that the Brownings were celebrating

                                         16
that day. No, there were two other causes for celebration. The first,
Phuong Nguyen, the owner of that restaurant, it was her birthday.
Again, a time to celebrate. It was also Lang Browning’s birthday.
This was a very joyful day filled with celebration. Yet, thanks to the
greed and the callousness of the man sitting in this courtroom, Lang
Browning no longer celebrates New Year’s with hope. There is no
future for Lang Browning.
[Defense Counsel]: Again, Your Honor, I hate to object, but he is
exceeding the scope of proper opening statement and is doing
argument, which is inappropriate and improper.
[Trial Court]: Thank you, Counsel. Objection overruled.
Again, jurors, the statement – opening statements by the attorneys are
not evidence.
                       Third Overruled Objection

[Prosecutor]: Ladies and gentlemen, at the end of this trial your
verdict will have a profound effect on, both, the Browning family and
on the Coleman family. But regardless of what you say, regardless of
what you or anybody else does, nothing will bring Herman Browning
back to his family; and because of that, at the end of this trial there
will be no winners and there will be no losers. We will be left with
either justice or injustice.
[Defense Counsel]: Objection, Your Honor. He is again exceeding the
scope of proper opening statement and is making a closing argument,
which is fundamentally improper and straight out wrong.
[Trial Court]: Thank you, Counsel. Overruled.
Again, jurors, the statements by the attorneys, including opening
statements, are not evidence.
                   Denied Motion for Mistrial
[Prosecutor]: Thank you, Your Honor.
At the end of this trial, we will be left with either justice or injustice.
I’m going to ask you this apply your common sense to the evidence in
this case and to the law in this case and understand that justice can be
defined by only one word, nothing more, nothing less.
[Defense Counsel]: Again, Your Honor, I’m going to object. Again,

                                    17
      he is exceeding the boundaries of opening statement. Now, he’s
      making a plea for law enforcement. The last time I checked, that is a
      [sic] argument to be made, if it is proper, at closing.
      This is fundamentally, again, improper. And every admonishment
      from this Court that this is not evidence does not cure the prejudice
      and the harm that it is causing to my client at this point. So I again
      object.
      [Trial Court]: I will sustain that particular objection.
      [Prosecutor]: I understand, Your Honor. I will move along.
      [Defense Counsel]: And I will ask the Judge to instruct the jury to
      disregard the last comment on the part of the prosecution.
      [Trial Court]: Disregard the last statement from the prosecutor.
      [Defense Counsel]: As a matter of law, Your Honor, I must move for
      a mistrial.
      [Trial Court]: Denied.
      Presuming without deciding that each of the objected-to comments fell
outside the scope of 36.01(a)(3), that they were improper, and that the trial court
erred in failing to sustain appellant’s trial counsel’s objections to these remarks, we
consider whether the remarks were harmful; whether they had a substantial and
injurious effect or influence on the verdict.     In a similar analysis, we consider
whether the court abused its discretion in denying appellant’s motion for mistrial.

      We review a trial court’s rulings on opening statements for an abuse of
discretion. See Norton v. State, 564 S.W.2d 714, 718 (Tex. Crim. App. [Panel Op.]
1978) (character and extent of opening statement subject to trial court’s discretion);
McBride v. State, 7 S.W.2d 1091, 1094 (Tex. Crim. App. 1928) (op. on reh’g); see
also Paroline v. State, 532 S.W.3d 491, 495 (Tex. App.—Texarkana 2017, no
pet.); Donnell v. State, 191 S.W.3d 864, 867 (Tex. App.—Waco 2006, no pet.).
With respect to harm, in reviewing whether improper comments by the prosecutor
during opening statement constitute reversible error, appellate courts have


                                          18
determined whether, when viewed in conjunction with the record as a whole, the
statement was so prejudicial as to deny appellant a fair trial. Herrera v. State, 915
S.W.2d 94, 97 (Tex. App.—San Antonio 1996, no pet.); Brockway v. State, 853
S.W.2d 174, 176 (Tex. App.—Corpus Christi 1993, pet. ref’d); Sweaney v. State,
632 S.W.2d 932, 935 (Tex. App.—Fort Worth 1982, no pet.). In carrying out this
review, we will, as our sister court has done borrow from the Mosely framework
adopted for evaluating whether an improper closing argument had a substantial and
injurious effect or influence on the verdict, which includes consideration of (1) the
severity of the State’s misconduct (the magnitude of the prejudicial effect of the
prosecutor’s remarks); (2) measures adopted to cure the misconduct (the efficacy
of any cautionary instruction by the trial court); and (3) the certainty of conviction
absent the misconduct (the strength of the evidence supporting the conviction).
Broussard v. State, 01-08-00574-CR, 2009 WL 566935, at *4 (Tex. App.—
Houston [1st Dist.] Mar. 5, 2009, no pet.)(mem op., not designated for publication)
citing Mosley v. State, 983 S.W.2d 249, 259 (Tex. Crim. App. 1998) (discussing
harm analysis applicable to overruled objections under Tex. R. App. P. 44.2(b)).
Whether a mistrial should have been granted involves these same considerations.
Temple v. State, 342 S.W.3d 572, 617 (Tex. App.—Houston [14th Dist.] 2010),
aff’d, 390 S.W.3d 341 (Tex. Crim. App. 2013).

      Looking at the first comment, after the prosecutor gave a permissible
illustration of the holiday décor, he states: “New Years, unlike any other holiday
on the calendar, is a holiday that we celebrate hope, that we put the past behind us,
the last year behind us, and we celebrate”. This comment is not particularly
severe, even if a building block to the prosecutor’s later remarks. The second
remark, particularly — “thanks to the greed and the callousness of the man sitting
in this courtroom, Lang Browning no longer celebrates New Year’s with hope.


                                         19
There is no future for Lang Browning” — takes on an incendiary character; it is
more severe misconduct because in essence, the State deters from the presumption
of innocence without any reference to anticipated evidence. The third remark —
“nothing will bring Herman Browning back to his family; and because of that, at
the end of this trial there will be no winners and there will be no losers. We will be
left with either justice or injustice” — is relatively neutral in isolation, but in
context, having been built upon the previous remark that appellant is responsible
for Browning’s death (and his wife’s hopelessness), implicitly invites the jury to
serve justice to appellant before hearing any evidence.         Each of these three
remarks were improper, even if not equally so, because they were contrary to the
defined purpose of the opening statement. See Broussard v. State, 2009 WL
566935, at *4. This factor favor’s appellant’s challenge.

      The last challenged remark — the subject of appellant’s motion for mistrial
— follows along the same lines as the third comment as an implicit request to find
appellant guilty in the absence of evidence. The severity of the prejudice likely
caused by the remark was not independently greater than the previous comments.
Considered in conjunction with the previous comments, the remark is slightly more
severe as it ties together the State’s string of remarks culminating in an ostensible
plea for law enforcement without reference to anticipated evidence.

      Ordinarily for an overruled objection, the second Mosely factor which
considers the court’s curative measures favors the appellant because in overruling
an objection the trial court typically finds no reason to adopt curative measures.
See id. (“[B]ecause appellant’s objection was overruled, the trial court adopted no
measures to cure the misconduct.”). This case is somewhat exceptional in that
regard because after overruling each of the first three objections the trial court
promptly instructed the jury that the lawyers’ arguments were not evidence. The

                                         20
trial court also distanced itself from the State’s line of questioning when it later
sustained appellant’s objection to the fourth comment which it asked the jury to
disregard.   The second Mosely factor only slightly favors appellant’s challenge to
the three objections.

      With respect to the second factor in the context of the last comment, it is
significant that appellant has not provided evidence that jury failed to follow the
trial court’s instructions.    An instruction to disregard creates a rebuttable
presumption that the jury followed the trial court’s instructions. Thrift v. State, 176
S.W.3d 221, 224 (Tex. Crim. App. 2005)(concluding instruction was followed
where appellant had not pointed to evidence that the jury failed to follow the
instruction); Brokenberry v. State, 853 S.W.2d 145, 151 (Tex. App.—Houston
[14th Dist.] 1993, pet. ref’d)(concluding that when the trial court advised the jury
that the State’s opening statement was not evidence and instructed the to disregard
regard, “[s]uch instruction was sufficient to cure harm.”).          Appellant has not
presented evidence that the jury refused to follow the court’s instruction to
disregard.

      The record of evidence presented at trial supports the capital murder verdict.
The State firmly established through multiple witnesses that appellant entered the
restaurant, and that he was the individual seen in the video chasing the owner in
the kitchen. Overwhelming physical evidence corroborated the testimony placing
appellant at the scene of the crime, as the taller of two robbers.    Multiple sources
linked appellant to the murder weapon. Holmes and Alexander both testified that
appellant admitted facts demonstrating that he committed the capital murder. Two
of the three eyewitnesses provided testimony upon which the jury could reasonably
conclude appellant shot and killed Mr. Browning. Conflicting accounts about how
many shots were fired, who fired shots, and what weapon was used to fire the shots

                                          21
could have been reasonably resolved by the jury’s credibility assessments.

      Moreover, appellant has not drawn our attention to other errors occurring
during the presentation of evidence, in the charge, in closing or otherwise that
might affect the certainty of his conviction.

      Although the State should not have engaged in jury argument during
opening statement, considering the three factors discussed above as to each remark,
we conclude that the argument did not have a substantial and injurious effect or
influence on the jury's verdict and was, therefore, harmless. Additionally, after
applying the foregoing factors to the statement made by the State, we hold the trial
court did not abuse its discretion by denying appellant’s request for a mistrial.

      We overrule appellant’s challenges to the court’s rulings to his three
overruled objections during the State’s opening statement, and also overrule
appellant’s challenge to the trial court’s denial of his motion for mistrial, (the
fourth part of appellant’s third issue). We thus overrule the third issue in its
entirety.

                                  V. CONCLUSION

      Having overruled each of appellant’s three issues, we affirm.


                                        /s/     Randy Wilson
                                                Justice

Panel consists of Justices Wise, Bourliot, and Wilson (Bourliot, J., concurs without
opinion).
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          22